Breese, J. We do not perceive any valid ground of complaint set up in the bill filed in this cause. The appellant, whilst she was the administratrix on the estate of her deceased husband, had full power and competent authority to settle the claim against McFarland, or any other debtor to the estate, and if she acted in good faith, she cannot be called in question for it by a subsequent administrator. Her act, in this regard,-has been adjudicated upon by the court of probate, and approved, and a full settlement of her administration made with that court, and her resignation of the trust accepted and she fully dicharged. This constitutes res judicata, and is binding until set aside. If, however, she appropriated the proceeds of this debt adjusted with McFarland to her own use, she would be chargeable with a devastavit, in which the administrator de bonis non would have no interest. Creditors of the estate might call her to account, but not this complainant. She has administered so much of the estate, and it cannot now be said to be estate unadministered. An administrator de bonis non can take charge and administer only such estate as is not administered by the first administrator. See Stose v. The People, post. We see no ground upon which to sustain the decree, and accordingly reverse it, and direct that the bill be dismissed. Decree reversed.